Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Claims 1, 4, and 5 recite a method of organizing human activity because the claims recite a method of sending, receiving, storing, and displaying data related to the reservation of a facility.  More specifically, the claims recite using a transmitter, handheld device, processors, server, display and memory units for transmitting facility information, receiving the facility information, sending the facility information, receiving reservation status information, controlling display of the reservation status information, sending reservation information, referring to a memory unit to determine time slots, controlling storage of information indicating a reserved time slot, sending and receiving the reservation status information.  This is a method of managing personal behavior or relationships or interactions between people, specifically the sending, receiving, storing, and displaying of information relating to the reservation of a facility (e.g., conference room).  The mere nominal recitation of a transmitter, a handheld device including a first processor, a display unit, a server including a second processor and a memory unit does not take the claims out of the method of organizing human activity grouping. Thus, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of sending, receiving, storing, and displaying data in a 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A, the claims as a whole merely describes how to generally “apply” the concepts of sending, receiving, storing, and displaying data in a computer environment. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea.  The claim is ineligible.
	Claim 2 is directed to substantially the same abstract idea as claim 1 and is rejected for substantially the same reasons.  Claim 2 recites further steps of receiving and sending data between the handheld device and the server.  Moreover, claim 2 recites that the server “determines whether or not the user information received from the handheld device is stored in a corresponding manner to facility specified in the facility information received from the handheld device.”  This is a method of evaluation that can be performed in the human mind.  For instance, a manager can determine that received user information (e.g., an employee’s name) is on a list of employees allowed to reserve a room.  The mere nominal recitation of a server, handheld device, memory unit, and processors does not take the claim out of the mental process grouping. Thus, the claim recites an abstract idea. 
	The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concepts of storing, sending, and determining in a computer environment.  The claimed server, handheld device, memory unit, and processors are recited at a high level of generality and are merely invoked as tools to store data, send data, and perform a process of 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concepts of storing, sending, and determining in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claim 3 is directed to substantially the same abstract idea as claim 1 and is rejected for substantially the same reasons.  Claim 3 further narrows the abstract idea of claim 1 by e.g., defining the type of communication used by the transmitter and handheld device to send data (e.g., NFC).  Claim 3 does not add any additional elements to evaluate at Steps 2A prong two or 2B and thus describe neither a practical application of nor significantly more than the abstract idea. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsun (JP2008152540A (English translation attached)) in view of Bargetzi (U.S. Patent Application Publication No. 2014/0074537).
Regarding Claim 1, Tsun teaches an information processing system comprising a server device (see “management server 101” in FIG. 1);
	and a handheld device (see “portable terminal 105” in FIG. 1),
	the handheld device includes a first processor configured to execute receiving the facility information from the transmitter using first-type communication (see “when the user reads the two-dimensional code displayed on the label 109 affixed near the entrance of the first conference room using the mobile terminal 105 (step S81), the URL embedded in the read two-dimensional code Is acquired, and the acquired URL is accessed (step S82)” at p. 6; “This code reading function is a function of reading information such as a two-dimensional code or a bar code printed or affixed to an article” at p. 4.; “The portable terminal is configured to be able to read the two-dimensional code transmitted from the registration means, and when the two-dimensional code is read, the mobile terminal accesses the access destination information embedded in the two-dimensional code” at p. 3.),
	sending the facility information, which is received using the first-type communication, to the server device using second-type communication that is different than the first-type communication (see “when the user reads the two-dimensional code displayed on the label 109 affixed near the entrance of the first conference room using the mobile terminal 105 (step S81), the URL embedded in the read two-dimensional code Is acquired, and the acquired URL is accessed (step S82). This access is performed from the mobile terminal 105 to the Web publishing unit 151 of the management server 101 via the wireless base station 104, the public network 113, and the network 112” at p. 6.  The URL having the facility information is obtained from the label 109 via first-type communication (e.g., bar code reader).  The URL is sent from the mobile terminal 105 to the management server 101 in order to access the URL.  This is performed via second-type communication (wireless base station 104, the public network 113, and the network 112)),
receiving reservation status information that is sent by the server device in response to transmission of the facility information and that indicates time slot in which a reservation is possible for facility specified in the facility information (see “When the Web publishing unit 151 of the management server 101 is accessed, a date input form is transmitted from the Web publishing unit 151 of the management server 101 (step S83), and the transmitted date input form is sent to the portable terminal 105. (Step S84)” at p. 6; “the generated reservation status list is transmitted to the mobile terminal 105 (step S86)” at p. 6),
	controlling display of the reservation status information, which is received from the server device, in a display unit (see “The reservation status list transmitted from the management server 101 is received by the mobile terminal 105 (step S87) and displayed on the mobile terminal 105 (step S88)” at p. 6), and
	sending reservation information, which indicates a reserved time slot that is selected based on the reservation status information, to the server device using the second-type communication (see “When the user inputs the scheduled date of use and then selects the decision button 207, the input date information is transmitted to the management server 101 (step S85)” at p. 6), and
	the server device includes a second processor configured to execute referring to a memory unit used to store reservation status of each facility and accordingly determining time slot in which a reservation is possible for facility corresponding to the facility information received from the handheld device (see “Reservation data for the day is acquired from the reservation information database 154, and a reservation status list is generated based on the acquired reservation data” at p. 6),
	controlling storage of information indicating the reserved time slot, which is received from the handheld device, in the memory unit (see “A second database in which reservation information for the facility or equipment is registered” at p. 2; “The management server has a process of registering 
	sending, in response to reception of the facility information from the handheld device using the second-type communication, the reservation status information (see “the generated reservation status list is transmitted to the mobile terminal 105 (step S86)” at p. 5), and
	receiving the reservation information from the handheld device (see “When the user inputs the scheduled date of use and then selects the decision button 207, the input date information is transmitted to the management server 101 (step S85)” at p. 6).
	Tsun does not explicitly teach, however Bargetzi teaches at least a transmitter, wherein the transmitter is installed in a facility for which a reservation for use is to be made, and performs continuous transmission or intermittent transmission of facility information that at least contains identification information enabling facility identification (see “A portable electronic device, such as a smart phone, communicates with an identification unit, such as NFC tag or one or more RF beacons, located in or near a conference room. The portable electronic device may read an application identifier and a room address from the identification unit. The room address may be a uniform resource locator (URL) for a scheduling server” in [0179]).
	It would have been obvious to person having ordinary skill in the art before the effective filing date to substitute the label in Tsun with the identification unit in Bargetzi.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a facility for which a reservation for use is to be made having an identification unit for transmission of facility information.

Claim 3, Tsun teaches the second-type communication represents predetermined network communication (see “access is performed from the mobile terminal 105 to the Web publishing unit 151 of the management server 101 via the wireless base station 104, the public network 113, and the network 112” at p. 6).
	Tsun does not explicitly teach, however Bargetzi teaches wherein the first-type communication represents near field communication (see “an identification unit, such as NFC tag” at [0179]).
	It would have been obvious to person having ordinary skill in the art before the effective filing date to substitute the label in Tsun with the NFC tag in Bargetzi.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a facility for which a reservation for use is to be made having an NFC tag for transmission of facility information.
	Regarding Claims 4 and 5, Tsun teaches an information processing device comprising a processor configured to execute, and an information processing method performed by an information processing device that includes a processor, the method comprising:  receiving facility information, which at least contains identification information enabling facility identification (see “when the user reads the two-dimensional code displayed on the label 109 affixed near the entrance of the first conference room using the mobile terminal 105 (step S81), the URL embedded in the read two-dimensional code Is acquired, and the acquired URL is accessed (step S82)” at p. 6),
	sending the facility information, which is received using the first-type communication, to a server device using second-type communication that is different than the first-type communication (see “the acquired URL is accessed (step S82). This access is performed from the mobile terminal 105 to the Web publishing unit 151 of the management server 101 via the wireless base station 104, the public network 113, and the network 112” at p. 6.  The URL having the facility information is obtained from the label 109 via first-type communication (e.g., bar code reader).  The URL is sent from the mobile terminal 
	receiving reservation status information which is sent by the server device in response to transmission of the facility information and which indicates time slot in which a reservation is possible for facility specified in the facility information (see “When the Web publishing unit 151 of the management server 101 is accessed, a date input form is transmitted from the Web publishing unit 151 of the management server 101 (step S83), and the transmitted date input form is sent to the portable terminal 105. (Step S84)” at p. 6; “the generated reservation status list is transmitted to the mobile terminal 105 (step S86)” at p. 6);
	controlling display of the reservation status information, which is received from the server device, in a display unit (see “As shown in FIG. 12, the date entry form acquired by the portable terminal 105 shown in FIG. 1 is provided with conference room registration information, and the date can be entered using a pull-down menu” at p. 6; “The reservation status list transmitted from the management server 101 is received by the mobile terminal 105 (step S87) and displayed on the mobile terminal 105 (step S88)” at p. 6); and
	sending reservation information, which indicates a reserved time slot that is selected based on the reservation status information, to the server device using the second-type communication (see “When the user inputs the scheduled date of use and then selects the decision button 207, the input date information is transmitted to the management server 101 (step S85)” at p. 6), and
	accordingly making a reservation for desired time slot of desired facility (“if the reservation management unit 150 determines that the reservation is possible, the reservation information is newly registered in the reservation status database 154 (step S32)” at p. 5).
	Tsun does not explicitly teach, however Bargetzi teaches using first-type communication from a transmitter, which is installed in a facility for which a reservation for use is to be made and which performs continuous transmission or intermittent transmission of the facility information (see “A portable electronic device, such as a smart phone, communicates with an identification unit, such as NFC tag or one or more RF beacons, located in or near a conference room. The portable electronic device may read an application identifier and a room address from the identification unit. The room address may be a uniform resource locator (URL) for a scheduling server” in [0179]);
	It would have been obvious to person having ordinary skill in the art before the effective filing date to substitute the label in Tsun with the transmitter in Bargetzi.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a facility for which a reservation for use is to be made having a transmitter for transmission of facility information.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tsun in view of Bargetzi and Takada (U.S. Patent Application Publication No. 2005/0195844).
	Tsun and Bargetzi teach the limitations of claim 1 as discussed above.  Tsun also teaches wherein in the memory unit of the server device, user information of a user allowed to make a reservation is stored in a corresponding manner to each facility (see “The reservation status database 154 is a second database in which reservation information such as … applicant name, applicant contact information, and reason for use of individual facilities and equipment is registered” at p. 4),
	the first processor of the handheld device sends the facility information and the user information to the server device (see “when the user reads the two-dimensional code displayed on the label 109 affixed near the entrance of the first conference room using the mobile terminal 105 (step S81), the URL embedded in the read two-dimensional code Is acquired, and the acquired URL is accessed (step S82). This access is performed from the mobile terminal 105 to the Web publishing unit 151 of the management server 101” at p. 6; “The reservation information of the applicant's contact information 
	when the second processor determines that the user information received from the handheld device is stored in a corresponding manner to the facility specified in the facility information received from the handheld device, the second processor of the server device sends, to the handheld device, the reservation status information of the facility specified in the facility information received from the handheld device (see “if the reservation management unit 150 determines that the reservation is possible, the reservation information is newly registered in the reservation status database 154 (step S32) … if it is determined that the new registration is successful, the Web publication unit 151 updates the corresponding reservation status list and transmits the updated reservation status list to the user terminal 102-1 (step S35)” at p. 5).
	Tsun does not explicitly teach, however Takada teaches the second processor of the server device refers to the memory unit and determines whether or not the user information received from the handheld device is stored in a corresponding manner to facility specified in the facility information received from the handheld device  (see “communication control apparatus 3 accesses the database server 2 to determine whether the IP address of the user's PC is usable in the meeting room reserved by the user” in [0075]; “the IP address and the MAC address of a PC used by each user are registered” in [0041]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining whether user information is stored in a corresponding manner with the meeting room as taught in Takada with the room reservation system of Tsun with the motivation “to prevent unauthorized access or eavesdropping” (Takada n [0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kawai (Japanese Patent Application No. JP2009217706A) teaches transmitting reservation screen data to an operation terminal and displaying a reservation screen including conference room information.
	Kobayashi (PCT Application No. WO2013035493A1) teaches reserving a charging station selected from displayed charging station information, and transmitting reservation information to a control server.
	Holmes (U.S. Patent Application Publication No. 2017/0357915) teaches a graphical user interface for meeting space management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628